DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 15 lines of text, repeats information given in the title, and is not in narrative form.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0003, line 7, “are most” should read “are the most”.
In paragraph 0019, the acronym “APP” is used without being defined.
In paragraph 0022, line 22, “in Baijiahao” is not defined.
In paragraph 0030, line 6, “the user will enter a voice of a sentence” should read “the user will enter by voice a sentence”.
In paragraph 0040, lines 24-28, “the operation description templates {opening, Baijiahao, Silicon Valley Insight. The operation description templates {I would like to see, Baijiahao, Silicon Valley Insight}” should read “The operation description templates {opening, Baijiahao, Silicon Valley Insight}, { I would like to see, Baijiahao, Silicon Valley Insight}”.
In paragraph 0074, the acronym “LAN” is used without being defined.
In paragraph 0078, line 6, “combination any” should read “combination of any”
In paragraph 0078, the acronym “RF” is used without being defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the content category" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9, upon which claim 14 depends, recites “a hierarchical relationship between content categories”, but does not reference a specific content category.  Therefore, it is unclear what content category is being referred to in claim 14, and the scope of the claim is unclear.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format; analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice; binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that 
	The limitation of “acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “wherein the method is performed by at least one processor”, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “acquiring” in the context of this claim encompasses a person reading a piece of content and writing a description of the content.
The limitation of “analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “analyzing” in the context of this claim encompasses a person reading a content description document, 
The limitation of “binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “binding” in the context of this claim encompasses a person reading an operation description template and determining how to program an interface to perform the described operation by a voice-controlled information retrieval system.
The limitation of “constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the operation description template and the preset interface bound to the operation description template”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “constructing” in the context of this claim encompasses a person writing a program for a voice-controlled information retrieval system to retrieve content.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – “wherein the method is performed by at least one processor”.  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation “wherein the content attribute comprises: a storage address of the piece of content, updating time of the piece of content, a content category of the piece of content, and an author of the piece of content”.
For the reasons discussed above for claim 1, the claim 1 limitations recite 
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, and a name of the content 
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 3 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, open the articles, retrieve articles within a specified update time range, sort the articles by update time, and display the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content category, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue”.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 4 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the 
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content 
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 5 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, open the articles, retrieve articles within a specified update time range and with a specified content attribute, sort the articles by update time, and display the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles”.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 6 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to write a program for a voice-controlled information retrieval system 
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content category, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content; and 
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 7 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, retrieve articles within a specified update time range and from a specified category, sort the articles by update time, and play the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 8 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation “wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles”.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 8 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, retrieve articles within a specified update time range and with a specified content attribute, sort the articles by update time, and play the articles.  If a claim 
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “wherein the method is performed by at least one processor” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format; analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for 
	The limitation of “acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations”, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “acquiring” in the context of this claim encompasses a person reading a piece of content and writing a description of the content.
The limitation of “analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and 
The limitation of “binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “binding” in the context of this claim encompasses a person reading an operation description template and determining how to program an interface to perform the described operation by a voice-controlled information retrieval system.
The limitation of “constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the operation description template and the preset interface bound to the operation description template”, under its broadest reasonable interpretation, covers 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites two additional element – “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations”.  The processor and memory are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 depends from claim 9, and thus recites the limitations of claim 9, with the additional limitation “wherein in response to determining that the operation description template includes a word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue”.
For the reasons discussed above for claim 9, the claim 9 limitations recite abstract ideas.  The additional limitation of claim 10 does not preclude the steps of claim 9 from practically being performed in the mind.  For example, a person using the method of claim 9 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, open the articles, retrieve articles within a specified update time range, sort the articles by update time, and display the articles.  If a claim limitation, under its 
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 11 depends from claim 9, and thus recites the limitations of claim 9, with the additional limitation “wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and a content category, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation 
For the reasons discussed above for claim 9, the claim 9 limitations recite abstract ideas.  The additional limitation of claim 11 does not preclude the steps of claim 9 from practically being performed in the mind.  For example, a person using the method of claim 9 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, open the articles, retrieve articles within a specified update time range and from a specified category, sort the articles by update time, and display the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 depends from claim 9, and thus recites the limitations of claim 9, with the additional limitation “wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue”.
For the reasons discussed above for claim 9, the claim 9 limitations recite abstract ideas.  The additional limitation of claim 12 does not preclude the steps of claim 
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 13 depends from claim 9, 
For the reasons discussed above for claim 9, the claim 9 limitations recite abstract ideas.  The additional limitation of claim 13 does not preclude the steps of claim 9 from practically being performed in the mind.  For example, a person using the method of claim 9 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, retrieve articles within a specified update time range, sort the articles by update time, and play the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 depends from claim 9, and thus recites the limitations of claim 9, with the additional limitation “wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content category, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles”.

This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 depends from claim 9, and thus recites the limitations of claim 9, with the additional limitation “wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles”.
For the reasons discussed above for claim 9, the claim 9 limitations recite abstract ideas.  The additional limitation of claim 15 does not preclude the steps of claim 9 from practically being performed in the mind.  For example, a person using the method of claim 9 to write a program for a voice-controlled information retrieval system to retrieve content could write the program to retrieve articles from specific content providers, retrieve articles within a specified update time range and with a specified content attribute, sort the articles by update time, and play the articles.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites 
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 9, the limitations “at least one processor” and “a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 9, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format; analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice; binding the operation 
	The limitation of “acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory computer-readable storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations”, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “acquiring” in the context of this claim encompasses a person reading a piece of content and writing a description of the content.
The limitation of “analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship 
The limitation of “binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “binding” in the context of this claim encompasses a person reading an operation description template and determining how to program an interface to perform the described operation by a voice-controlled information retrieval system.
The limitation of “constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the operation description template and the preset interface bound to the operation description template”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites two additional element – “a non-transitory computer-readable storage medium storing a computer program” and “one or more processors”.  The processor and storage medium are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a non-transitory computer-readable storage medium storing a computer program” and “one or more processors” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sazbon et al. ("Advanced Vocal Web Browser"), hereinafter Sazbon.
Regarding claim 1, Sazbon teaches a method for constructing an artificial intelligence application (Abstract, lines 8 -11, "With the development of a Vocal User Interface (VUI), Artificial Intelligence (AI) and VoIP communication, we present in this article a system which allows browsing the Internet by using a standard phone only.”), comprising:
acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format (Section II, lines 26-32, "The content extractor is the core element of the system. Based on efficient CE algorithms and powerful heuristics, its role is to parse, analyze and extract relevant parts of the HTML pages retrieved by the HTTP client. It 
analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice (Section IV, lines 1-5, "One of the main CE algorithms we developed uses the XPath language. XPath is a query language for selecting nodes from an XML or HTML document. It is based on the DOM, and provides the ability to navigate around the tree, selecting nodes by a variety of criteria."; Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven 
binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website.");
and constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the operation description template and the preset interface bound to the operation description template, wherein the method is performed by at least one processor (Abstract, lines 8-19, "With the development of a Vocal User Interface (VUI), Artificial Intelligence (AI) and VoIP communication, we present in this article a system which allows browsing the Internet by using a standard phone only. The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user, translates those commands into HTTP requests, sends them to the web server which processes it and finally returns the HTTP response translated back to the user in a 
Regarding claim 9, Sazbon teaches an apparatus for constructing an artificial intelligence application, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Abstract, lines 8 -11, "With the development of a Vocal User Interface (VUI), Artificial Intelligence (AI) and VoIP communication, we present in this article a system which allows browsing the Internet by using a standard phone only.”), the operations comprising:
acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format (Section II, lines 26-32, "The content extractor is the core element of the system. Based on efficient CE algorithms and powerful heuristics, its role is to parse, analyze and extract relevant parts of the HTML pages retrieved by the HTTP client. It builds a map of all the different elements contained in the web page (menu, sub-menu, categories, items, forms, banners…) and transforms them into logical objects (trees, array…) for processing."; Section III, lines 6-17, "A web page can be broken down into logical parts like main menu, sub menus, main content and secondary contents. Some parts of the page, like navigation modules, are common to all the pages, others, like articles, are specific to a single page.  As already mentioned, the core functionality of the system is to parse, analyze and extract these contents. In order to reach this goal 
analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice (Section IV, lines 1-5, "One of the main CE algorithms we developed uses the XPath language. XPath is a query language for selecting nodes from an XML or HTML document. It is based on the DOM, and provides the ability to navigate around the tree, selecting nodes by a variety of criteria."; Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website.");
binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template 
and constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the operation description template and the preset interface bound to the operation description template (Abstract, lines 8-19, "With the development of a Vocal User Interface (VUI), Artificial Intelligence (AI) and VoIP communication, we present in this article a system which allows browsing the Internet by using a standard phone only. The system works like an intelligent call routing mechanism that accepts vocal commands as input from the user, translates those commands into HTTP requests, sends them to the web server which processes it and finally returns the HTTP response translated back to the user in a vocally manner. To reach this goal the system implements Content Extraction (CE) algorithms over web content in order to analyze, classify and return relevant parts of web pages to the user.").
Regarding claim 16, Sazbon teaches a non-transitory computer-readable storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations (Abstract, lines 8 -11, "With the development of a Vocal User Interface (VUI), Artificial Intelligence (AI) and VoIP communication, we present in this article a system which allows browsing 
acquiring a content description document corresponding to a piece of content provided by a content supplier and a hierarchical relationship between content categories, the content description document comprising: a content attribute defined in a preset format (Section II, lines 26-32, "The content extractor is the core element of the system. Based on efficient CE algorithms and powerful heuristics, its role is to parse, analyze and extract relevant parts of the HTML pages retrieved by the HTTP client. It builds a map of all the different elements contained in the web page (menu, sub-menu, categories, items, forms, banners…) and transforms them into logical objects (trees, array…) for processing."; Section III, lines 6-17, "A web page can be broken down into logical parts like main menu, sub menus, main content and secondary contents. Some parts of the page, like navigation modules, are common to all the pages, others, like articles, are specific to a single page.  As already mentioned, the core functionality of the system is to parse, analyze and extract these contents. In order to reach this goal and after a long research, we decided to use a Document Object Model (DOM) approach. The DOM defines a standard for accessing documents like HTML and XML. It provides an Application Programming Interface (API) which defines the objects and properties of all document elements, and the methods (interface) to access them.");
analyzing the content description document using an analysis method corresponding to the preset format to obtain the content attribute, and constructing an operation description template based on the hierarchical relationship between the content categories, or the content attribute, the operation description template used for matching a sentence corresponding to a user-entered voice (Section IV, lines 1-5, "One 
binding the operation description template to a preset interface of an operation type of an operation described by the operation description template, the preset interface being encapsulated with code for executing the operation described by the operation description template based on the content attribute, the preset interface being invoked in response to determining that the bound operation description template matches the sentence corresponding to the user-entered voice (Section IV, lines 36-42, "Then the system reads a navigation menu which allows the user to interact with the website like a visual standard interaction. This menu is composed of all the functionalities provided by this website (static navigation pages, search form, articles…). From this point on, the system reacts like an event driven application, once a user makes a request the system responds by executing the desired action on the website.");
and constructing an artificial intelligence application capable of accessing the piece of content provided by the content supplier through a man-machine dialogue using the operation description template and the preset interface bound to the operation .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sazbon in view of Rougier (US Patent Application Publication No. 2017/0139939).  Sazbon discloses the method according to claim 1, but does not specifically disclose wherein the content attribute comprises: a storage address of the piece of content, updating time of the piece of content, a content category of the piece of content, and an author of the piece of content.
Rougier teaches a method wherein a content attribute comprises:

updating time of the piece of content (Paragraph 0064, lines 1-3, "In the rest of this description, content is defined as a page of data of web page type, typically containing texts, images, updating time stamps, associated keywords, etc."),
a content category of the piece of content (Paragraph 0171, lines 2-5, "In other words, once the content has been categorized, it is posted in a dedicated part of the site in its category with its ranking in regard to the other contents in this section."),
and an author of the piece of content (Paragraph 0063, lines 8-12, "The essence of a document designates here that data which is particularly relevant for characterizing that document: for example, title and subtitles or section headings, key words, author, date, photo, most frequently used words, etc.").
Rougier teaches the use of content attributes for internet content to provide an interface for users to access internet content based on the attributes (Paragraph 0005, lines 1-8, "Every day, millions of new internet pages are published, regarding countless subjects. The reading of all these pages is naturally impossible for a human reader who is interested in a given particular subject, covered directly or indirectly by certain of the new pages published, by means of text, photos, tables, etc. The need for content curation, that is, an intelligent data compilation interface between the web and the readers, is therefore obvious.").
.
Claims 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sazbon in view of Rougier as applied to claim 2 above, and further in view of Bhaya et al. (US Patent No. 10,924,376), hereinafter Bhaya, and Miyamoto et al. (US Patent Application Publication No. 2013/0055156), hereinafter Miyamoto.
Regarding claim 3, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.

wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
and a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request 
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier to access and open an article from a specific content supplier in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Rougier, and further in view of Bhaya, does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.

the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and 
Sazbon, Rougier, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier and further in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles.  Doing so would allow articles of a selected category that are being displayed to continue to be displayed by category after the update time of an article has changed.
Regarding claim 4, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content category, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content; and the preset interface bound to 
Bhaya teaches:
wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and the content category (Column 22, lines 26-31, "The candidate content items may include metadata indicative of the subject matter of the candidate content items, in which case the content selector component 118 may process the metadata to determine whether the subject matter of the candidate content item corresponds to the input audio signal."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a 
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and from a specific content category over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  
Sazbon in view of Rougier, and further in view of Bhaya, does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date 
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles to provide a method for continuing to display articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").

Regarding claim 5, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Bhaya teaches:

a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and the content attribute (Column 7, line 63 - column 8, line 1, "Content data 130 can include, for example, content campaign information, content groups, content selection criteria, content item objects or other information provided by a content provider 106 or obtained or determined by the data processing system to facilitate content selection."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and with a specific content attribute over a computer network, in response to a user request, 
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier to access and open an article from a specific content supplier and with a specific content attribute in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Rougier, and further in view of Bhaya, does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the 
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its 
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles to provide a method for continuing to display articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Rougier, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier and further in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles.  Doing so would allow articles of a selected category that are being displayed to continue to be displayed by category after the update time of an article has changed.
Regarding claim 6, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template 
Bhaya teaches:
wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
and a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the 
Bhaya teaches accessing a piece of content from a specific content provider over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier to access and play an article from a specific content supplier in response to a user 
Sazbon in view of Rougier, and further in view of Bhaya, does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");

Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Rougier, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier and further in view of Bhaya to provide for retrieving articles with an update time 
Regarding claim 7, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content category, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Bhaya teaches:
wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),

a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and from a specific content category over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected 
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier to access and play an article from a specific content supplier and from a specific content category in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Rougier, and further in view of Bhaya, does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold 
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and successively playing the articles in an order of the sorted articles (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like."; Paragraph 0034, lines 3-7, "The information processing terminal 100 may be a multi-purpose information processing terminal capable of, in addition to displaying electronic newspapers, viewing Web pages, viewing electronic books, sending and receiving e-mail, playing audio, taking photographs, and the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, 
Sazbon, Rougier, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier and further in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles.  Doing so would allow articles of a selected category that are being played to continue to be played by category after the update time of an article has changed.
Regarding claim 8, Sazbon in view of Rougier discloses the method according to claim 2, but does not specifically disclose wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content; and the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the 
Bhaya teaches:
wherein the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and the content attribute (Column 7, line 63 - column 8, line 1, "Content data 130 can include, for example, content campaign information, content groups, content selection criteria, content item objects or other information provided by a content provider 106 or obtained or determined by the data processing system to facilitate content selection."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the 
Bhaya teaches accessing a piece of content from a specific content provider and with a specific content attribute over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon, Rougier, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier to access and play an article from a specific content supplier and with a specific content attribute in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.

Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");

Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Rougier, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Rougier and further in view of Bhaya to provide for retrieving articles with an update time .
Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sazbon in view of Bhaya and Miyamoto.
Regarding claim 10, Sazbon discloses the apparatus according to claim 9, but does not specifically disclose wherein in response to determining that the operation description template includes a word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Bhaya teaches:
wherein in response to determining that the operation description template includes a word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 
and a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or 
Sazbon, and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and open an article from a specific content supplier in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including a time length from the updating time to current time shorter than a time length threshold among all of the articles provided by 
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles to provide a method for continuing to display articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles.  Doing so would allow articles of a selected category that are being displayed to continue to be displayed by category after the update time of an article has changed.
Regarding claim 11, Sazbon discloses the apparatus according to claim 9, but does not specifically disclose wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and a content category, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating 
Bhaya teaches:
wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and a content category (Column 22, lines 26-31, "The candidate content items may include metadata indicative of the subject matter of the candidate content items, in which case the content selector component 118 may process the metadata to determine whether the subject matter of the candidate content item corresponds to the input audio signal."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the 
Bhaya teaches accessing a piece of content from a specific content provider and from a specific content category over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, processor utilization, or bandwidth) as compared to other sensors or computing devices. Thus, the systems and methods of the present disclosure can selectively poll one or more sensors to obtain information in a manner that reduces resource consumption.").
Sazbon and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and open an article from a specific content supplier and from a specific content category in response to a user 
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not 
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles to provide a method for continuing to display articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range 
Regarding claim 12, Sazbon discloses the apparatus according to claim 9, but does not specifically disclose wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is opening a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.
Bhaya teaches:
wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),

and the content attribute (Column 7, line 63 - column 8, line 1, "Content data 130 can include, for example, content campaign information, content groups, content selection criteria, content item objects or other information provided by a content provider 106 or obtained or determined by the data processing system to facilitate content selection."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is opening a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and with a specific content attribute over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it 
Sazbon and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and open an article from a specific content supplier and with a specific content attribute in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue.

the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and displaying the sorted articles to a user of the artificial intelligence application capable of accessing the piece of content provided by the content supplier through the man-machine dialogue (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and 
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and displaying the sorted articles.  Doing so would allow articles of a selected category that are being displayed to continue to be displayed by category after the update time of an article has changed.
Regarding claim 13, Sazbon discloses the apparatus according to claim 9, but does not specifically disclose wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, and a name of the content supplier, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content, the preset interface bound to the 
Bhaya teaches:
wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
and a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").

Sazbon and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and play an article from a specific content supplier in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length 
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out articles including a time length from the updating time to the current time shorter than the time length threshold among all of the articles provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and successively playing the articles in an order of the sorted articles (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like."; Paragraph 0034, lines 3-7, "The information processing terminal 100 may be a multi-
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles.  Doing so would allow articles of a selected category that are being played to continue to be played by category after the update time of an article has changed.

Bhaya teaches:
wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and the content category (Column 22, lines 26-31, "The candidate content items may include metadata indicative of the subject matter of the candidate content items, in 
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").
Bhaya teaches accessing a piece of content from a specific content provider and from a specific content category over a computer network, in response to a user request, to reduce resource consumption (Column 1, lines 22-38, "The present disclosure is generally directed to selectively polling sensors over a computer network. For example, computing systems may have access to multiple sensors configured on multiple computing devices that can detect the same or similar types of information. However, it may be resource intensive to request the same or similar types of information from multiple sensors either configured on the same computing device or a group of computing devices in close proximity to one another such that the detected information is similar. Furthermore, certain sensors, or computing device on which the sensor is configured, may consume greater resources (e.g., energy, battery power, 
Sazbon and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and play an article from a specific content supplier and from a specific content category in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles belonging to the content category including a time length from the updating time to current time shorter than a time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the 
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and successively playing the articles in an order of the sorted articles (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like."; Paragraph 0034, lines 3-7, "The information processing terminal 100 may be a multi-purpose information processing terminal capable of, in addition to displaying electronic newspapers, viewing Web pages, viewing electronic books, sending and receiving e-mail, playing audio, taking photographs, and the like.").
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned 
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles.  Doing so would allow articles of a selected category that are being played to continue to be played by category after the update time of an article has changed.
Regarding claim 15, Sazbon discloses the apparatus according to claim 9, but does not specifically disclose wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template, a name of the content supplier, and the content attribute, a type of the piece of content provided by the content supplier is an article, and the operation type is playing a piece of content, the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier; sorting the found articles based on the time length from the updating time to the current time; and successively playing the articles in an order of the sorted articles.

wherein in response to determining that the operation description template includes the word associated with the operation type of the operation described by the operation description template (Column 22, lines 44-46, "The data processing system 102 can receive, via a computer network, a request for content for presentation on a computing device 104."),
a name of the content supplier (Column 22, lines 38-40, "For example, the candidate content item may include a unique identifier, which may map to a content group, content campaign, or content provider."),
and the content attribute (Column 7, line 63 - column 8, line 1, "Content data 130 can include, for example, content campaign information, content groups, content selection criteria, content item objects or other information provided by a content provider 106 or obtained or determined by the data processing system to facilitate content selection."),
a type of the piece of content provided by the content supplier is an article (Column 10, lines 8-12, "Different types of content item objects can be included in a content group, such as a voice content item, audio content item, a text content item, an image content item, video content item, multimedia content item, or content item link."),
and the operation type is playing a piece of content (Column 10, lines 12-17, "Upon selecting a content item, the data processing system 102 can transmit the content item object for rendering on a computing device 104 or display device of the computing device 104. Rendering can include displaying the content item on a display device, or playing the content item via a speaker of the computing device 104.").

Sazbon and Bhaya are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon to access and play an article from a specific content supplier and with a specific content attribute in response to a user request.  Doing so would reduce resource consumption compared to continuously accessing content.
Sazbon in view of Bhaya does not teach the preset interface bound to the operation description template, when invoked, is used for: finding out the articles 
Miyamoto teaches:
the preset interface bound to the operation description template, when invoked, is used for: finding out the articles including the content attribute including a time length from the updating time to the current time shorter than the time length threshold provided by the content supplier (Paragraph 0047, lines 1-8, "The date information 310 is information for specifying the date of an article to be displayed. The date information 310 in the illustrated example is a week's worth of dates displayed side by side at the top of the screen. It is preferred to display the date information 310 in this manner, where a given number of days (e.g., seven days) counted back from the latest date among already obtained pieces of newspaper article data are displayed at the same time.");
sorting the found articles based on the time length from the updating time to the current time (Paragraph 0076, lines 5-9, "For example, the displayed contents are not limited to newspaper articles, but may be articles of a magazine or the like as long as the contents are data sorted by the date information and the category information.");
and successively playing the articles in an order of the sorted articles (Paragraph 0032, lines 4-8, "The information processing terminal 100 of this embodiment is a terminal that has a function of displaying, on its display, data of newspaper articles distributed from a distribution server of a newspaper publishing company or the like."; 
Miyamoto teaches retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles to provide a method for continuing to play articles of a selected category after the update time of an article has changed (Paragraph 0008, lines 5-7, "Conventional technologies also cannot deal with the case where the user wishes to read contents of a related category after changing the date."; Paragraph 0009, lines 1-5, "The present invention has been made in view of the above-mentioned problems, and an object of the present invention is to provide an information processing terminal that keeps displaying contents of a related category after the date is changed.").
Sazbon, Bhaya, and Miyamoto are considered to be analogous to the claimed invention because they are in the same field of information retrieval systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sazbon in view of Bhaya to provide for retrieving articles with an update time included in a specified time range and from a selected category, sorting the articles based on update time, and playing the sorted articles.  Doing so would allow articles of a selected category that are being played to continue to be played by category after the update time of an article has changed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu (US Patent No. 7,080,079) teaches a method and system for retrieving articles using the internet.
Liu et al. (US Patent No. 8,538,949) teaches a method and system to acquire information about internet content to facilitate information retrieval.
Anderson et al. (US Patent No. 10,115,396) teaches a method for retrieving media content from a content provider.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES BOGGS whose telephone number is (571)272-2968. The examiner can normally be reached M-F 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES BOGGS/Examiner, Art Unit 4131                                                                                                                                                                                                        



/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698